Case 2:19-cv-05321-DJH--MHB Documenti1 Filed 10/03/19 Page 1 of 7
YS FILED ___ Lop@epD |

V/s —— RECEIVED __ Cory
ncyoe. VElASQUEL. | 3373 Ih Lae
Guaoacvoe. | Number 3 t OCT 0 3 2019 |

ePReTMENT OF Cp mecton S | ¢ ville CLERK U 8 DIS
BELLONA dee c Bee | CERES Re SE

Unit AZ- “GV, D0. Bey 3100 BY peer, DEPUTY

Mailing Address

Croocdyoae hk. 338

City, State, Zip Code

 

 

 

A I a ee Bye

 

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE ONITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Cuanewee \Verasquet |

(Full Name of Plaintiff)

Plaintiff,
CASE NO. _ CV-19-05321-PHX-DJH--MHB
(To be supplied by the Clerk)

Vv.

(1) Marca a County Shacer€t's OFFICE

(Full Name of Defendant) ‘

 

 

 

 

\ CIVIL RIGHTS COMPLAINT
caytkerzowr Nort of ComechoNS BY A PRISONER
3) Cocizon Weaut ,
_ SM Original Complaint
(4) okt q_ of Levon e< , Q First Amended Complaint
C1 Second Amended Complaint
Defendant(s).

ia Check if there are additional Defendants and attach page {-A listing them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
B28 U.S.C. § 1343(a); 42 U.S.C. § 1983
CJ 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971),

C) Other:
2. Institution/city where violation occurred: Esk c alle SAM Poor vilhe Veisod

 

Revised ¥11/16 I 550/555

 
Case 2:19-cv-05321-DJH--MHB Document 1 Filed 10/03/19 Page 2 of 7

B. DEFENDANTS

   
 

Name of first Defendant: \WWanS

The first Defendant is employed
oo Canoe honed OF Ercee Cau (¥ Ioungpottat_ Exteel .

LLA SAA

 

 

 

 

(Position and Title) (Institution)
2, Name of second Defendant: Wucsé V/A}verde _. The second Defendant is employed as:
as: Uo - Nucsé Lin® at_Corizon EAL
(Position and Title) (institution?
3. Name of third Defendant: Night Cu creedy ond) OR CLK. The third Defendant is employed
as: Seas Will Not Wiease  AGWMe Peony vi} :

 

(Position and Title)

 
 
 
 

eellnstitution)

Gv.
4, Name of fourth Defendant: 38 fourth Defendant is employed
as; COELS CAI NS-G ise : Vv ;

WwW ALDEN (Position and Title) Qorny vi i wekinsiction}

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

  

 

C. PREVIOUS LAWSUITS
aV
1. Have you filed any other lawsuits while you were a prisoner? W Yes JANo
2. If yes, how many lawsuits have you filed? | __.. Describe the previous lawsuits:

a. First prior lawsuit:

1. Parties: (audowdwP th \eLmaed — v. Svnaprill Pire~w Wy
2. Court and case number: Uynlec! Sootrs Ousteict Contt Oisnuct fF ft EH

. esult: (Was the case qismissed? Was it appealed? t still pending?)
(’ ilcnow = Aner apt bucuunrn t& om Ca Com Tablda peisow-

b. Second prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Case 2:19-cv-05321-DJH--MHB Document 1 Filed 10/03/19 Page 3 of 7

D. CAUSE OF ACTION

 

COUNT I
State the constitutional or other federal civil right that was violated: me
ubtNcare AND A SAFE CNV ha MIMEN, }

Attamoedbiwhs da diwia %

  
 
   

    

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

    

Basic necessities C) Mail C1] Access to the court B¥ Medical care
C Disciplinary proceedings C1) Property Cl Exercise of religion, C] Retaliation
1 Excessive force by an officer 32 Threat to safety [2 Other: WV OOMenweN eedshin. as

 

PLE Sete. Cons co ey

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what

each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
iting le A authority or arguments.

uly G, 20) anile beurchiog Nao \ous, ott Coke Seal, a0 ca ceuNGPS ch
‘a 1 \ocuneed way
eq On ng pale ! "a.

   
 

 

Geena ne cud

une a

  
   

 

 

 

  
  
  
  

iowvndes, E WAS equa

 

 

 

 
    
 

Nap cad Ce.

 

 

 
   

 

 

 

 

 

 

 

Le Vere [0 Lo Sho ¥ rol )y, Hoey God me
on madd + tor a ustulp 1 oud!ecco “iu
hondcatked Cincludiog :

 

 
   
 

 

oibal press Grvl ns neo) One. x ela } ;

By noe 0\; oews, Sy ALAMOS aiinnal wes | caiSinG pte itags 2S
Me e Vakvonin tt Cu AY. (Wesctnld YW hywods { ‘oh ctu ,
chaduled Coe drkecerer open Xe Ip AOC Bercy vi “the Prison:

4 Injury. State Sew you were injured by the oe. or inactions of the Defendant(s).

xy) CECLIMY Jracins rox< ) A PRCA | Di VMWTLANES pln Ws,

AW MOG, 7
Qatid Coull Sh Mote Je Loa « Anoos BND Clhouws 5
Cun \acye woo Dei: 52 ‘On ef LPBOF cutvN Whore Oe sane.

 

 

 

 

 
 

 

 

 

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Yes LINo
b. Did you submit a request for administrative relief on Count I? BkYes [No
c. Did you appeal your request for relief on Count I to the highest level? C) Yes EY No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not. > yuk $> SONG AAT SARL OMA PR

  
  

na 3 days T wes Vue Elect be prison on We YY dlowy ’

3
Case 2:19-cv-05321-DJH--MHB Document 1 Filed 10/03/19 Page 4 of 7

COUNT Il
1. State the constitutional or other federal civil right that was violated: RIGHT TO Peaeuk hex. 1a.

mel safety Une LAP Sones apa. proper madicad olkentan-

2. Count II. Identify the issue involved. Check only one, State additional issues in separate counts.
Basic necessities [J Mail CJ Access to the court £Q) Medical care

Disciplinary proceedings C) Property C] Exercise of religion C) Retaliation
[) Excessive force by an officer il Threat to safety O Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.
Onespe [zol} Was sent dp X-Ry diso tof gums Swelling on bella les Gm antes

pdiaidhs Sinte of G7 Ghat O83 AY hLo_X6 ey WEeE Dive, vhoy Mepde US WAVK.
Ly ln?» Lk Was Mid-day Wigh-

: lod pressuce_1) C8CC- (dea TL havea docurmmied rhe

Grn chisclolad ame ola fo ty lass Shoold Not beta hign oast Arn wal Aine $o@.
Works Qbriads OF Lim? 02 SANDING « T (UPS SIGNED tT) WO ORK inthe Vildiew labee Wok
dey cuhvich involves Sten OillG Foe. 5 haus a5 was ag, Davvhed 40.0 koe bua Law iclr anes

md chi DES Me,
gd Go to Tridel Cc ooh

  
 
    

 
   

 

 

 

 

 

 

     
 
 

 

 

coc. cL Deessudg.. Cun
ts ok to€ A Medic

Bs (ein | tot ins sa ae, ct ty tak feeds CLI
WAS C C1WAS VCS 2 Ch 0. COLE
Qe. Mo a noehe work op &e \aure bunk anal paul awit OM) Sit
Wry Deo Which WS OHL G tok ou odin 90 LVS Neslic ost CCH CA rot
Chile & punk and Slept an dace, T wns Gece 1 Shacp on top oY. omahe
ADC COUY Cr ALi yor Baw my or W w\nacn guareey Got Chia’ 00 \eeldue
omdonwambed yy Landing on Fook. Ka a¢ WK, romd-pctiny Onielt som
idudn has bean saan Wy AOMNRS eleang ‘\03s Ginn bark TO TOV dd, €

njury. State how you were injured by the actions or inactions of the he or
lo BOnn ti nom falling 9 DO Bunk Gnd Cold Mot ¢ WAlK Pot

O&kendeal Crials OC we cho {0 La lHe Suspiling » Lac
P22 SORMS crcl haevlorhws uo to hig blea. PVAGURE alone, yor Mi OS,

may Vans -
5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

  
 
 

 

 

 

 

 

 

 

 

 

 
 

 

 
   

 

 

 

 

 

 

your institution? kM Yes CINo
b. Did you submit a request for administrative relief on Count II? u Yes [CJNo
c. Did you appeal your request for relief on Count I to the highest level? 4] Yes C1 No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 
&

Case 2:19-cv-05321-DJH--MHB Document 1 Filed 10/03/19 Page 5 of 7

COUNT Ill
1. State the constitutional or other federal civil right that was violated: RiGlt 770d feel SMe

AM SECURE AND to Progoe Mepic AL CAE WMVLE INCAEC ERAT CO

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
4 Basic necessities C) Mail CI Access to the court Ex’Medical care
C) Disciplinary proceedings [] Property (C] Exercise of religion CJ Retaliation
6 Excessive force by an officer Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

my legal authority or arguments.
lake. in_att Wee UO with fuy Lupus olue do lock of mudicok

Jin DL w/as moven feow @ low#e bun’ bed fo atip ond Vhts
Manel Chivabine Gléchlee “hich WAS (Wot Poss) ble.due do extoem’
3 byelne Avo Lan fn both fogs Gaom Antes te Ma ghe Lhped PLessde©l
Aso uted high Causing A277 nS AWD _heedels pot, to VWWMion TNL low
at 4 Omnol NumbnaZs i0_be4 fey which Could Ww bilan. dé lated +0
ytood clos. 7. Carla nad himh & hun! sa clocidad to sloop of Craik
6 nee thite UrLaS 12. Ler neslibee « The erred o€6cee. lopy Oceusi ne ine
OF lyrnd, Oro strtée.d Check she ould Ware Ye ciz ht ta disciplinewy gceuise, L-
tio 231 sitting, On ano Chane On pie PSS So SE DO wako- Va Wo! suse Wine
Cond Coms.6 OCololemse Sho Veoh. Comnina, owWry Can Wal Nouc To You?
ratty to force md to Chimln to noni. 7 Rayo nahee boon intmvok iam Ve JC
Chom AC OPPeing ys code ANNO An s0eirws APBAYD _6F PMY VIOLATIOWS 52 -TeY Ye

 

 

 

 

 

 

 

   

Colne aie cule fa a Due ty Whe fear of being wi herve OF

 

) ond &\ avshrg CAL by wy OL WN
Crtoh sy ce Rabie. 2 fal Prolechiea by AXE CicAN Dall Ty |

4, Injury. State how you were ae by the actions or inactions 0 the Defendant(s).
LL Lei dowa e Gcote As te Vidhee COW) AY old CLO, cond

CORP Wy ferle Sane a \eCr oat Wray Caceck
POdiMy Worms apbavss cord! oe loreal +o bipod chokSCoy7’S) wnida Not
CAVYSED B DULMIN RLY Emeiciam PEEYI OUSLY AND CAR lead + ovr (fe Tansl-ening
5. Administrative Remedies, 135¥°S °
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

 

 

 

 

 

your institution? RF Yes O1No
b. Did you submit a request for administrative relief on Count III? ClYes f8No
c. Did you appeal your request for relief on Count III to the highest level? (1Yes No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. Stee ea oe Genes Ohiyg, singe cand not od } ne the
. Led Loew St or. co\vorad it

 
     

  

 

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.
Case 219cy-05921-OP BB HepBGien Filed 10/03/19 Page 6 of 7
Count IM.

le Zomake Leo Access to Bow Coorks

2. ACCESS to He @a0er
3. Svpporking Facts.

DD. 402 of He Reprekment of Canvehons ensures os all tometes
have dinct acess to le lgal claims tn Wo Courts Vhene Gee Procalunes
posbed in atvas, Such as, Hoy peeweation Pooms in Vira lays (ned
shale. dina propee procedure is TO Ask Yo COM Cosvnselee> to
Sond a1 Marc de Ya Libtartan, Me.Sonre , Mgussting tne
Laral assishan ce / Foes you ceguing dug to iw buing, cued lalate
Only Ong day awa. His obailabiliby is a dot dot 3-S” heves
On Thursdays - T submibhed A Megue. to SE. Co 1 Wa R&A
Gustine, Ure <2tond urek OF Rugust AN © te ais dey have nox
vecerved anesponse to Uy, mavest Foe a Ciui| Rights
JAonoloant Poem ‘und a’ Post Convicten Pelick Fem 4
Sastruchons. Tt Loren sub wired OO Second neguesst to tho
CO Cat My coment \oory On 8{ ado| 15, Copy oF pequeste AN RAUM KLE.
Whida I followed Ww same PeoTo¢ol AS Pee THEIR BULLE TIW: On
calill4 TL cecewed pA RESPONSE DIRECTING MED G6 STEMANT TO
The librarian which has now Faken up vee 30 days af my &Kng
hime Aud his delayed ny ACES b Yhe douNtS when in Hose
KRISTA ES LLU ali8 Sa Le Ste etn 0 RN OA
4. Injury has oon cls dia te Phe dime spbnr PVYiNs  ALkESS

Sho courts following proper proto co | Catablishe! by dhe. cloperet ners \
a Adminishystive Remedies.

Gi. ye

be VO

C. MO _
De thaee 7s No weecveney to any proceduct. to follow Wrin Glwiss +

tho coucts is being deojayed.

 
Case 2:19-cv-05321-DJH--MHB Document 1 Filed 10/03/19 Page 7 of 7

E, REQUEST FOR RELIEF

State the relief you are seeking:
Tam seeking Pope Malical ANention Av) (oMOen skTiov FOR mjuctes
42uetured os Wwellasr die Any fiduag ComPlicaATiOwS Oe MENICALTSSVES
SHAT May Reis DUE do tha"lack o* pardectrin Sue te the VDLHOUS Of VY
7 Ligh LIGUES_OF OTHER gMMaT?es PE Needed Going fa LIED."
l inkthates: pe GhoeéL. PbS MEN CA ATIENTICH BS
shed t fa_ovbe dé Avo AnyWwoke UNNECESSAKY AND UN DVT WaedDSHIOS OF jn whics;
Tenthe oye Colonses by’ cleat. investighdaw into ufolatyons of mediz al cad,
ieluced bvtaot tinea ff / AND Vonorl Cech SS A as We ty Guoid Py chor

AWYUSH engl Orcs hewelsinias tp Cucrerd A +5 .

I declare under penalty of perjury that the foregoing is true and correct. if
Executed onx..20/ C# / 8 20 [7 Ns VY

DATE CL. SIGNATURE OF PLAINTIFF

 

 

  

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney's address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

 
